Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00172-CV

                                 EX PARTE Forestt R. CAIN

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI04083
                          Honorable Peter A. Sakai, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order granting the
petition for expunction is REVERSED and judgment is RENDERED denying the petition for
expunction.

       We order that appellants, the City of Windcrest and the Windcrest Police Department,
recover their costs of appeal from appellee, Forestt R. Cain.

       SIGNED January 10, 2018.


                                                _____________________________
                                                Marialyn Barnard, Justice